         Case 6:20-cv-00462-ADA Document 63 Filed 03/23/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                            §
           Plaintiff                             §
                                                 §       W-20-CV-00460-ADA
-v-                                              §       W-20-CV-00462-ADA
                                                 §       W-20-CV-00464-ADA
MICROSOFT CORPORATION,                           §
           Defendant                             §
                                                 §


                             CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on March 23, 2021. During that hearing, the Court

provided its final constructions. The Court now enters those claim constructions.



SIGNED this 23rd day of March, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
                              Case 6:20-cv-00462-ADA Document 63 Filed 03/23/21 Page 2 of 4




             Term                       Plaintiff’s Proposed        Defendants’ Proposed                Court’s Final
                                           Construction                  Construction                   Construction
“[determining / determine] a       Plain and ordinary meaning   “measuring the number and       Plain and ordinary meaning
measure of the plurality of                                     type of calls on the network”
calls”

(’727 Patent, Claims 1, 11)

[Proposed by Defendant]

“set of resources”                 Plain and ordinary meaning   “a part of a pool of physical   Plain-and-ordinary meaning
                                                                network resources, each         wherein the resources are
(’727 Patent, Claims, 1, 6, 7,                                  capable of handling circuit-    capable of handling at least
11, 16)                                                         switched and packet-switched    circuit-switched and packet-
                                                                formats”                        switched circuits.
[Proposed by Defendant]

“automatically”/ “automatic”       Plain and ordinary meaning   Indefinite                      Not indefinite. Plain-and-
                                                                                                ordinary meaning.
(’519 Patent, Claims 1, 12)

[Proposed by Defendant]

“accessing, dynamically, a rule    Plain and ordinary meaning   “selecting in real-time which Plain and ordinary meaning
for charging a sponsor of said                                  rule from a set of rules is
communication services”                                         applicable for charging a
                                                                sponsor of said communication
(’758 Patent, Claim 1)                                          service”

[Proposed by Defendant]
                              Case 6:20-cv-00462-ADA Document 63 Filed 03/23/21 Page 3 of 4




             Term                       Plaintiff’s Proposed        Defendants’ Proposed               Court’s Final
                                           Construction                  Construction                  Construction
“a plurality of parameter          Plain and ordinary meaning   “a plurality of parameter      Plain and ordinary meaning
values including at least one                                   values, one of which must be
respective value of at least one                                something other than the
respective parameter other                                      location/country code of the
than an identity of an                                          phone number of an originator
originator of the request for                                   of the request for
communication services, an                                      communication services, the
intended recipient of a                                         location/ country code of the
communication of the                                            phone number of the intended
requested communication                                         recipient of a communication
services and an identity of the                                 of the requested
sponsor”                                                        communication services, or the
                                                                identity of the sponsor”
(’758 Patent, Claims 1, 8)

[Proposed by Defendant]

“dynamically determining a         Plain and ordinary meaning   “selecting in real-time which Plain and ordinary meaning
rule for charging a sponsor of                                  rule from a set of rules is
said communication service”                                     applicable for charging a
                                                                sponsor of said communication
(’758 Patent, Claims 8, 10)                                     service”

[Proposed by Defendant]
                            Case 6:20-cv-00462-ADA Document 63 Filed 03/23/21 Page 4 of 4




             Term                       Plaintiff’s Proposed        Defendants’ Proposed                   Court’s Final
                                           Construction                  Construction                      Construction
“a plurality of parameter          Plain and ordinary meaning   “a plurality of parameter          Plain and ordinary meaning
values including at least one                                   values, one of which must be
respective value of at least one                                something other than the
respective parameter other                                      location/country code of the
than an identity of an                                          phone number of the recipient
originator of a request for the                                 of an originator of the request
communication service, an                                       for communication services,
intended recipient of a                                         the location/ country code of
communication of the                                            the phone number of the
requested communication                                         intended recipient of a
service and an identity of the                                  communication of the
sponsor”                                                        requested communication
                                                                services, or the identity of the
(’758 Patent, Claims 18, 19)                                    sponsor”

[Proposed by Defendant]

“a first cost for the usage of     Plain and ordinary meaning   Indefinite                         Not indefinite. Plain-and-
said communication service is                                                                      ordinary meaning.
charged at least partially to
said sponsor, by determining a
second cost, the second cost
depending on said rule and
said first cost”

(’758 Patent, Claim 2)

[Proposed by Defendant]
